Citation Nr: 1819586	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  07-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral arthritis of the feet.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from January to June 1996.  He had subsequent service with the United States Marine Corps Reserve through January 2002. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 and December 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which collectively denied the issues on appeal. 

In July 2011, the Board remanded the Veteran's service-connection claim for tinnitus, and a right foot disorder so that the Veteran can be afforded a hearing before a decision review officer (DRO), as well as a hearing before the Board.  

After remand, the Veteran opted for an informal hearing with the DRO, which took place on November 30, 2011.  The RO subsequently awarded the Veteran service connection for right foot tendinitis (claimed as a right foot injury) in a September 2015 rating decision.  Accordingly, the Veteran's original service-connection claim for a right foot injury is no longer in appellate status.  

The Veteran was not scheduled for a hearing before the Board with respect to his tinnitus claim.  However, in response to a January 2018 Hearing Clarification Letter, the Veteran indicated that he would like to withdraw his request for a hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The Veteran filed a service-connection claim for "arthritis" generically in November 2015, which the RO denied in the above-referenced December 2015 rating decision.  In his January 2016 Notice of Disagreement, the Veteran clarified he was seeking service connection for arthritis of both feet.  The RO issued a Statement of the Case, and the Veteran filed a timely appeal.  


The issue of entitlement to service connection for arthritis of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Veteran's tinnitus did not manifest in service or within the first post-service year, and such disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a) (2017). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §  3.303(d) (2017). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any
period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6(a).
The Veteran contends that his tinnitus is a result of exposure to loud noise while firing weapons during his periods of active duty training while in the Marine Corps Reserves.  Following a review of the record and the Veteran's contentions, the Board finds that service connection for tinnitus is not warranted. 

The Veteran is competent to testify to observable symptoms of hearing swishing sounds in his ears.  Based on the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrating that his military occupation specialty was rifleman, the Board finds that his training in the Marine Corps Reserves would likely involve exposure to noise from weapons fire.  

The key question for consideration is whether the a current disability is related to this in-service noise exposure.

In the instant case, the November 2007 VA examiner opined that the Veteran's disability was not related to military service.  The Veteran stated at the examination that he experienced "pain and popping in both ears" that "comes and goes about 2 times each month and has been occurring since 2003."  The Veteran noted that he felt pressure and also hear a "swishing sound."  The Veteran reported in-service noise exposure with the use of hearing protection.  Hearing tests were clinically normal for VA purposes.  The examiner observed that "[t]his veteran reports having pain, pressure and hearing a 'swishing noise' in both ears approximately 2 times/month.  This report of hearing "swishing sounds" is not consistent with sensorineural tinnitus and is not related to his history of military noise exposure."  The examiner noted that the Veteran had no ear infections, ear surgery, prior head injury, or past hearing aid use.  The examiner completed otoscopic viewing of the ear canals, tympanometry, acoustic reflex thresholds, speech thresholds, pure tone thresholds by air and bone evaluation, and monosyllabic word understanding scores.  The examine ultimately diagnosed no ear disability.  The examiner observed normal hearing bilaterally, and again stated that military noise exposure did not compromise the Veteran's hearing.

The Veteran has had ample opportunity to provide a medical opinion or evidence in favor of his claim, and against the finding of the November 2007 VA examiner; he has not done so.  Significantly, in reports of treatment dated subsequent to November 2007, the Veteran does not complain of, nor do physicians identify the presence of any ear disability.  Indeed, on April 4, 2012 and May 18, 2012 private examination records documenting treatment for an eye disability, a review of systems was administered, and it was pertinently noted that there were no reported disorders or current medical treatment of the ear, nose, mouth and throat.  

While the Veteran is competent to report feelings of pressure and noise in the ears, when taking those observations into consideration, and upon full examination of the Veteran's ears, the November 2007 VA examiner could not diagnose tinnitus, or any other disability.  There is no competent evidence of record establishing that any current ear disability, to include tinnitus, is at least as likely as not related instances of noise exposure while firing weapons during ACDUTRA or INACDUTRA training periods.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

With regard to the Veteran's service-connection claim for bilateral arthritis of the feet, the Veteran stated that his personal physician informed him that his arthritis was caused by the "hump (hikes)" and the boots he wore while serving in the military. 

In private medical treatment records received from the Foot and Ankle Specialists of the Woodlands, the Veteran's personal physician diagnosed him with bilateral osteoarthritis of the feet.  Further, he stated that "[Veteran's] foot pain is chronic in nature and may have been caused by long ambulatory periods during his time in the military."  

The Board finds that all elements under McClendon are present and accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address the theory of causation.  See McClendon, 20 Vet.App. at 81

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA service treatment records not already associated with record and associate those documents with the claims file

2. Arrange for an examination in order to determine the nature and etiology of the Veteran's foot disabilities.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies shall be conducted.  Upon review of the record, and examination and interview of the Veteran, the examiner should respond to the following:

(a) Please clarify all disabilities of the feet other than service-connected tendinitis.

(b) For each disability identified, other than service-connected tendinitis, is it at least as likely as not (50 percent or greater probability) that such is related to a disease or injury incurred during a period of training while in the Marine Corps reserves?  In particular, the examiner should comment upon the injury sustained to the Veteran's foot while hiking during a period of training in February 2001.  

(c) Notwithstanding the above, for each disability identified, is it at least as likely as not that such was caused or aggravated beyond its natural progression by service-connected right foot tendinitis?  

The examiner is asked to provide a medical rationale or explanation for each opinion given.  

3. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


